Citation Nr: 0507792	
Decision Date: 03/16/05    Archive Date: 03/30/05

DOCKET NO.  04-27 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for left ankle sprain 
and weakness.

2.  Entitlement to service connection for right ankle sprain 
and weakness.

3.  Entitlement to service connection for arthritis of the 
feet.

4.  Entitlement to an initial evaluation in excess of 20 
percent for temporomandibular joint disorder.

5.  Entitlement to an initial compensable evaluation for 
status post bunionectomy of the left great toe.

6.  Entitlement to an initial compensable evaluation for 
status post bunionectomy of the right great toe.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

Appellant

INTRODUCTION

The veteran served on active duty from May 28, 2002 to 
September 5, 2003.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

The RO granted entitlement to service connection for 
temporomandibular joint disorder with assignment of a 20 
percent evaluation, status post bunionectomy of the left 
great toe with assignment of a noncompensable evaluation, and 
status post bunionectomy of the right great toe with 
assignment of a noncompensable evaluation, effective 
September 6, 2003, the day following the date of separation 
from active service.  The RO also denied entitlement to 
service connection for bilateral ankle weakness with multiple 
strains, and arthritis of the feet.

In January 2005 the veteran provided oral testimony before 
the undersigned Veterans Law Judge at an in person hearing 
held in Washington, DC.  A transcript of her testimony has 
been associated with the claims file.

The issues of entitlement to service connection for bilateral 
ankle sprain and weakness, initial evaluation in excess of 20 
percent for temporomandibular joint disorder, and initial 
compensable evaluations for status post bilateral great toe 
bunionectomies being remanded are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from May 
28, 2002 to September 5, 2003.

2.	On January 31, 2005, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant, though her authorized representative, that a 
withdrawal of the issue of entitlement to service connection 
for arthritis of the feet is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  

The appellant, through her authorized representative, has 
withdrawn the appeal of entitlement to service connection for 
arthritis of the feet and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal as to the issue of entitlement to service 
connection for arthritis of the feet, and it is dismissed.

ORDER

The appeal of the claim of entitlement to service connection 
for arthritis of the feet is dismissed.

REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The RO issued a VCAA notice letter to the veteran in 
connection with his current appeal in October 2003.

On January 31, 2005, the date of the hearing, the veteran 
submitted additional argument and evidence directly to the 
Board.  This additional medical evidence has not been 
initially reviewed by the RO.

According to pertinent regulatory criteria, a supplemental 
statement of the case, so identified, will be issued and 
furnished to an appellant and his or her representative, 
following the receipt of additional pertinent evidence after 
a statement of the case or the most recent supplemental 
statement of the case has been issued and before the appeal 
is certified and transferred to the Board.  38 C.F.R. 
§ 20.1304 (2004).  

Given that the veteran has submitted additional argument and 
evidence at the request of the Board and has not waived 
initial RO consideration, it is incumbent upon the RO to 
review the evidence and issue an appropriate supplemental 
statement of the case.  

Additionally, the Board notes that the appellant has 
testified as to having undergone additional foot surgery in 
December 2004 at the Prince William Hospital.  The medical 
records pertaining to this inpatient care have not been 
associated with the claims file.

The Board notes that the VA examinations of the appellant 
conducted in October 2003 appear to have been conducted 
without prior review of the claims file, or availability of 
the claims file in conjunction with the examinations.  The 
examiners are identified by a number and there is no 
indication of the nature of the examiners' qualifications.

The fact that the October 2003 VA examinations in all 
probability conducted without access to the appellant's 
claims file renders the subject examinations inadequate for 
rating purposes.  See, e.g., 38 C.F.R. § 4.1 (2004). ("It 
is...essential both in the examination and in the evaluation of 
the disability, that each disability be viewed in relation to 
its history.") See also Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).

("[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one." (emphasis 
added)).  Accordingly, further development is warranted.

In any event, as the Board noted earlier, the appellant has 
had very recent surgery thus changing the medical status of 
her bilateral foot disabilities at issue.  At the January 
2005 hearing she related that her temporomandibular joint 
disorder is far more disabling than when she was examined 
October 2003.

It is clear from the record that for several reasons the 
appellant must be accorded contemporaneous, comprehensive VA 
special orthopedic and dental examinations prior to 
adjudication of the claims on appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate her 
claims and inform her whether she or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  She should be advised of 
the need to provide all pertinent 
evidence in her possession.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  
2.  The VBA AMC should contact the 
veteran and request that she identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated her for her temporomandibular 
joint disorder, bilateral ankle sprain 
and weakness, and bilateral great toe 
bunionectomies since service.  She should 
be requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  All 
identified private treatment records 
should be requested directly from the 
healthcare providers.  Regardless of the 
veteran's response, the VBA AMC should 
obtain all outstanding treatment reports 
referable to surgery performed at the 
Prince William Hospital in December 2004.  
All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

3.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  

4.  The VBA AMC should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
available appropriate medical specialist 
including on a fee basis if necessary for 
the purpose of ascertaining the nature, 
extent of severity, and etiology of right 
and/or ankle sprain and weakness which 
may be present, and whether it is/they 
are causally related to status post 
bilateral great toe bunionectomies, and 
the extent of severity of the bilateral 
toe bunionectomies.

The claims file, copies of 38 C.F.R. §§ 
4.40, 4.45, 4.59 (2004), and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination(s).  The 
examiner must annotate the examination 
report(s) that the claims file was in 
fact made available for review in 
conjunction with the examination(s).  Any 
further indicated special studies must be 
conducted.  It is requested that the 
examiner address the following medical 
issues:

(1) Is it at least as likely as not that 
any chronic acquired right and/or left 
ankle weakness and/or strain is/are 
related to the service-connected 
bilateral great toe bunionectomies?

(2) If no such causal relationship is 
determined to exist, is it at least as 
likely as not that the service-connected 
bilateral great toe bunionectomies 
aggravate any right and/or left ankle 
weakness and strain found on examination?

(3) If such aggravation is determined to 
exist, the examiner must address the 
following medical issues:

(a) The baseline manifestations which are 
due to the effects of any chronic 
acquired right and/or left ankle weakness 
and strain found on examination;

(b) The increased manifestations, which, 
in the examiner's opinion, are 
proximately due to the service-connected 
bilateral great toe bunionectomies based 
on medical considerations; and

(c) The medical considerations supporting 
an opinion that increased manifestations 
of any chronic acquired right and/or left 
ankle weakness and strain is/are 
proximately due to the service-connected 
bilateral great toe bunionectomies.

The medical specialist must also address 
the following medical issues:

(a) Do the service-connected bilateral 
great toe bunionectomies involve only the 
nerves, or do they also involve the 
muscles and joint structure?

(b) Do the service-connected bilateral 
great toe bunionectomies cause weakened 
movement, excess fatigability, and 
incoordination, and if so, can the 
examiner comment on the severity of these 
manifestations on the ability of the 
appellant to perform average employment 
in a civil occupation?  If the severity 
of these manifestations cannot be 
quantified, the examiner should so 
indicate.

(c) With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
bilateral great toe bunionectomies, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service-connected 
bilateral great toe bunionectomies, or 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected bilateral great toe 
bunionectomies.

(d) The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected 
bilateral great toe bunionectomies, and 
if such overlap exists, the degree to 
which the nonservice-connected problem(s) 
creates functional impairment that may be 
dissociated from the impairment caused by 
the service-connected bilateral great toe 
bunionectomies.  If the functional 
impairment created by the nonservice-
connected problem(s) cannot be 
dissociated, the examiner should so 
indicate.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

5.  The VBA AMC should arrange for a VA 
dental examination of the veteran by a 
dentist including on a fee basis if 
necessary for the purpose of ascertaining 
the nature and extent of severity of her 
temporomandibular joint disorder.

The claims file, copies of 38 C.F.R. §§ 
4.150 (2004) for rating Dental and Oral 
Conditions, and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.  It is requested that the 
examiner address the provided rating 
criteria in the clinical assessment of 
service-connected temporomandibular joint 
disorder.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims on appeal.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims, and may result in 
their denial.  38 C.F.R. § 3.655 (2004).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


